 

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF CALIFORNIA

CLERK, U.S. DISTRICT COUR

EASTERN DISTRIGNOF CALIFORNIA

BY

 

 

United States of America, ) IN
). ORDER TO REDUCE
v. ) TERM OF SUPERVISED RELEASE FOR
) SUCCESSFUL COMPLETION
Cesar Aguirre, ) OF REENTRY COURT
) (18 U.S.C. 3583(3)(1)
Defendant. )
) Docket Number: 0972 1:17CR00258-001

On November 30, 2016, the defendant was accepted as a participant in the Reentry Court Program. As of
February 21, 2019, the defendant successfully completed the Reentry Court Program.

It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s term of Supervised Release is to be reduced by one year, with a new termination
date of June 23, 2020.

In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The term of Supervised Release imposed on November 10, 2010, is hereby reduced by one year for
defendant’s successful completion of the Eastern District of California’s Reentry Court Program.

These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for

time to respond.

“ny AD 29 he CMe

Date ¢ 7 ” The Honorable Sheila K. Oberto
U.S. Magistrate Judge

IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The
defendant’s term of Supervised Release is reduced by one year, with a new termination date of June 23, 2020.

Win 31, 2019 fo Sree
Date ? The Honorable Lawrence J. O'Neill
, Chief U.S. District Judge

CC: Defendant
Assistant United States Attorney: Not assigned
Defense Counsel: Not assigned
FLU Unit — United States Attorney’s Office
Fiscal Clerk - Cierk's Office

Rev. 02/2015
REENTRY COURT_ORDER_TERM REDUCTION .DOTX

 
